Citation Nr: 1101368	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  05-07 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD) and 
depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from 
June 1978 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the Veteran's claim.

In September 2006, the Veteran presented sworn testimony during a 
formal RO hearing in New Orleans, Louisiana.  A transcript of the 
hearing has been associated with the Veteran's VA claims folder.  

Clarification of issue on appeal

The Board notes that recent case law indicated that a claim for a 
mental health disability includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the 
holding in Clemons and based upon a review of the Veteran's 
examination and treatment records, the Board has recharacterized 
the issue to the broader issue of entitlement of service 
connection for an acquired psychiatric disability, as is 
reflected on the cover page.

Additionally received evidence

While appellate action was pending, the Veteran submitted a 
positive medical nexus opinion from Dr. J.A.H. dated October 
2010.  Pursuant to 38 C.F.R. § 20.1304(c), a claimant must submit 
a written waiver of evidence submitted directly to the Board, or 
otherwise the new evidence along with the claims file must be 
referred back to the RO for consideration.  The Veteran submitted 
no such waiver.  Critically, as will be explained below, the 
Board is granting the Veteran's claim.  Therefore, any failure to 
acquire a waiver of local jurisdiction pursuant to 38 C.F.R. § 
20.1304(c), does not prejudice the Veteran.  As such, the Board 
will proceed.


FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates that 
the Veteran is currently diagnosed with PTSD and depressive 
disorder.

2.  The competent medical evidence of record supports a finding 
that a relationship exists between the Veteran's currently 
diagnosed acquired psychiatric disorder to include PTSD and 
depressive disorder and her military service.


CONCLUSION OF LAW

An acquired psychiatric disorder to include PTSD and depressive 
disorder was incurred in military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder to include PTSD and depressive 
disorder.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  

A VCAA notice letter was sent to the Veteran regarding her 
service connection claim in April 2004.  The Board need not, 
however, discuss the sufficiency of either the VCAA notice letter 
or VA's development of the claim in light of the fact that the 
Board is granting the claim.  Thus, any potential error on the 
part of VA in complying with the provisions of the VCAA has 
essentially been rendered moot by the Board's grant of the 
benefit sought on appeal.

The Board notes the Veteran has not received proper notice 
regarding degree of disability and effective date as required by 
the decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Regardless, as discussed in detail below, the Board is 
granting the Veteran's service connection claim.  It is not the 
Board's responsibility to assign a disability rating or an 
effective date in the first instance.  The RO will be responsible 
for addressing any notice defect with respect to the assignment 
of an initial disability rating and/or effective date when 
effectuating the award, and the Board is confident that the 
Veteran will be afforded appropriate notice under Dingess.  

Accordingly, the Board will proceed to a decision as to the issue 
on appeal.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2010).

Notwithstanding the above, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
or aggravated in service.  See 38 C.F.R. § 3.303(a) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection - PTSD

With respect to PTSD, three elements must be present:  (1) 
medical evidence diagnosing PTSD; (2) combat status or credible 
supporting evidence that the claimed in-service stressors 
actually occurred; and (3) a link established by medical 
evidence, between current symptomatology and the claimed in-
service stressors.  See 38 C.F.R. § 3.304(f) (2010).

In Patton v. West, 12 Vet. App. 272 (1999), the Court held that 
special consideration must be given to claims for PTSD based on 
sexual assault.  In particular, the Court held that the 
provisions in M21-1, Part III, 5.14(c), which address PTSD claims 
based on personal assault, are substantive rules that are the 
equivalent of VA regulations and must be considered.  See also YR 
v. West, 11 Vet. App. 393, 398-99 (1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical records, 
military or civilian police reports, reports from crisis 
intervention centers, testimonial statements from confidants, and 
copies of personal diaries or journals.  See M21-1, Part III, 
5.14(c)(8).  Also of particular pertinence are the provision of 
subparagraphs (8) and (9) of Section 5.14 which state that 
"[b]ehavior changes that occurred at the time of the incident may 
indicate the occurrence of an in-service stressor."  The Court in 
Patton stated that such changes in behavior should be examined 
and clinically interpreted to determine whether they constitute 
evidence of "[v]isits to a medical or counseling clinic or 
dispensary without a specific diagnosis or specific ailment."

Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to add 
a new paragraph, § 3.304(f)(3), which reads as follows:

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

Analysis

As discussed above, in order to establish service connection for 
PTSD, there must be:  (1) a current medical diagnoses of PTSD; 
(2) credible supporting evidence that a claimed in-service 
stressor actually occurred; and (3) medical evidence of a causal 
nexus between the current PTSD symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (2010); see also 
Hickson, supra.
With respect to element (1), current diagnosis, it is undisputed 
that the Veteran is currently diagnosed with PTSD and depressive 
disorder.  See the VA examination report dated September 2010.  
Accordingly, the Board finds that element (1) of 38 C.F.R. § 
3.304(f)/Hickson has been satisfied.  

With respect to critical element (2), combat status or verified 
stressors, the Board initially notes that the record does not 
reflect, and the Veteran does not contend, that the stressors 
upon which she relies are related to combat or POW experiences.  
Thus, the record must contain service records or other credible 
evidence which corroborates the reported stressors.  See 38 
C.F.R. § 3.304(f) (2010).

The Board must determine the credibility and probative value of 
the evidence.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1977) and 
cases cited therein [holding that the Board has the duty to 
assess credibility and weight to be given to the evidence].  As a 
lay person, the Veteran is competent to provide evidence of 
observable events, including having been assaulted.  See Savage 
v. Gober, 10 Vet. App. 488, 496 (1997).  The question thus 
becomes one of credibility.

The Veteran asserts that she was sexually assaulted during AIT 
(late August 1978 through November 1978) while stationed at Fort 
Lee, Virginia.  See the Veteran's statement dated November 2004.  
She further claims that she was also physically assaulted in 
November or December of 1979.  See the September 2006 RO hearing 
transcript.

As to the 1978 sexual assault, the Veteran contends that the 
assault occurred in her barracks at night.  She stated that she 
did not know who perpetrated the crime and did not report it for 
fear that she would not be believed, given the circumstances.  
See the Veteran's statement dated November 2004.  Service 
personnel records corroborate the Veteran's statement that she 
performed AIT from August 1978 to December 1978.  Not 
surprisingly, there is nothing in the Veteran's service personnel 
and treatment records which documents a sexual assault during 
AIT.  Crucially, the Board was able to corroborate one aspect of 
the Veteran's contention:  the Veteran indicated she began taking 
birth control as a result of the assault.  See id.  A review of 
the Veteran's service treatment records corroborates a birth 
control prescription during the appropriate timeframe.  
Specifically, in an October 1978 dental patient questionnaire, 
the Veteran indicated that she was not currently taking any 
medications.  A short time later, in a February 1979 
gynecological history and patient screening, the Veteran 
indicated that she had begun taking birth control pills.  

As to the 1979 physical assault, the Veteran has indicated that 
she was hit in the face by a fellow soldier named J.B.B. in 
approximately November or December of 1979 while stationed in 
Warburg, Germany.  See the September 2006 RO hearing transcript.  
The Veteran further stated that she immediately and persistently 
expressed her desire to press charges against J.B.B. but her 
superiors did not do so.  As a result of this failure to press 
charges, the Veteran stated that she eventually requested a 
transfer from her unit.  See id.  The Board recognizes that the 
U.S. Army Criminal Investigation Command was unable to find 
record of this assault.  This absence of record is consistent 
with the Veteran's contentions that her superiors failed to 
report the incident.  Notably, the Veteran's service personnel 
records do corroborate the Veteran's statements to some extent, 
in that the Veteran's transfer from her unit was documented in 
July 1979.  The Veteran also submitted an April 2005 statement 
from her ex-husband, who she stated witnessed the physical 
assault.  In the statement, Mr. M.S.F. indicated that the 
Veteran's contentions and statements "are true and correct."

In this case, after carefully reviewing all the evidence of 
record, the Board finds no adequate basis to reject the competent 
lay statements and medical evidence of record that is favorable 
to the Veteran, based on a rational lack of credibility or 
probative value.  See Madden, supra; see also Evans v. West, 12 
Vet. App. 22, 26 (1998).  The evidence is not unequivocal.  
However, the Board nevertheless finds that the evidence is at 
least in equipoise.  

Given the circumstantial evidence of record corroborating the 
reported military sexual and physical assaults, the Board finds 
that the in-service stressors identified by the Veteran have been 
verified as is necessary pursuant to 38 C.F.R. § 3.304(f).

Turning to crucial 38 C.F.R. § 3.304(f)/Hickson element (3), the 
competent medical evidence of record supports the conclusion that 
the Veteran's currently diagnosed PTSD is related to her military 
service.  Critically, the September 2010 VA examiner concluded 
that the Veteran "meets full criteria for PTSD secondary to 
exposure to military sexual trauma and physical assault in the 
military . . . Military-related trauma has significantly impaired 
her ability to lead an involved, meaningful life."  The VA 
examiner further opined that the Veteran's depressive disorder 
"is as likely as not related to PTSD."

The September 2010 VA medical opinion appears to have been based 
upon interview of the Veteran, a thorough review of the claims 
folder including the Veteran's contentions and service records, 
and thoughtful analysis of the Veteran's entire history.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative 
value of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other rationale to 
support his opinion"].  Moreover, the September 2010 VA medical 
opinion is consistent with the October 2010 opinion of Dr. 
J.A.H., which the Veteran submitted in support of her claim.  
Specifically, in an October 2010 letter, Dr. J.A.H. stated that 
he is currently treating the Veteran for PTSD as secondary to 
military sexual trauma.  Dr. J.A.H. further indicated that, in 
his clinical opinion, the Veteran's "account of the military 
sexual event is credible and consistent with my clinical 
findings."  Crucially, there is no medical evidence of record 
which directly contradicts the September 2010 VA opinion and 
October 2010 private opinion.

Accordingly, the medical evidence of record demonstrates that the 
Veteran's acquired psychiatric disorder to include PTSD and 
depressive disorder is related to her military service.  Element 
(3) of 38 C.F.R. § 3.304(f)/Hickson, medical nexus, has also been 
satisfied.  

In sum, for the reasons and bases stated above, the Board 
concludes that the Veteran has met all requirements needed to 
establish service connection for an acquired psychiatric disorder 
to include PTSD and depressive disorder.  The benefit sought on 
appeal is therefore granted.



ORDER

Entitlement to service connection for acquired psychiatric 
disorder to include PTSD and depressive disorder is granted.




____________________________________________
L. M. Barnard,
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


